COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Garrison Christopher McCoy v. The State of Texas

Appellate case number:    01-19-00664-CR

Trial court case number: 1397913

Trial court:              230th District Court of Harris County

       On December 3, 2019, this Court issued an order directed the court reporter to file with
this Court a reporter’s record within thirty (30) days of the date of this notice. No reporter’s
record has been filed, nor has there been a response to the Court’s notice. Accordingly, the court
reporter is directed to file with this Court a reporter’s record within thirty (30) days of the
date of this notice. See TEX. R. APP. P. 35.2.
       It is so ORDERED.

Judge’s signature: _______/s/ Russell Lloyd_______
                   Acting individually


Date: April 28, 2020